Citation Nr: 0006398	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1970.  This appeal arises from a September 1997 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) which denied an evaluation in excess of 30 percent 
disabling for the veteran's service connected post-traumatic 
stress disorder (PTSD).  He appealed this determination.


REMAND

The most recent VA psychiatric examination of record was 
conducted in June 1997.  The examiner specifically noted that 
he did not have access to the veteran's claims file or his 
clinical records, but, instead, only a temporary file.  The 
examiner also reported that the veteran was receiving ongoing 
psychiatric treatment at a VA facility.  The examiner 
discussed incidents from the veteran's recent treatment 
records, which do not appear in his claims file.  
Significantly, moreover, although the purpose of the 
evaluation was to obtain an evaluation of the veteran PTSD, 
the examiner diagnosed, on Axis I, schizophrenia, paranoid, 
by history v. depressive disorder, not otherwise specified; 
and prior history of polysubstance dependence, reportedly, 
now inactive.  However, in his "Summary," he indicated that 
the veteran still exhibited some symptoms of PTSD.

A claim for an increased evaluation is well grounded if the 
claimant asserts that a disorder for which service connection 
has been granted has worsened.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  With respect to a well grounded 
increased rating claim, the Board notes the duty to assist, 
set forth at 38 U.S.C.A. § 5107(a) (West 1991), requires that 
a compensation examination consider records of prior medical 
examination and treatment.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, the VA has a continuing obligation to obtain all 
relevant and pertinent medical records in a well-grounded 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Furthermore, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file or not.  See Dunne v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Under these circumstances, the Board finds that the veteran 
should undergo further, comprehensive evaluation for his 
PTSD.  However, prior to scheduling such examination, the RO 
must obtain and associate with the claims file all 
outstanding records of treatment from the veteran from all 
relevant VA facilities, as well as from any non-VA facility 
or source identified by the veteran, so that the examiner's 
consideration of the veteran's pertinent medical history is a 
fully informed one.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
of treatment for veteran's PTSD.  This 
should specifically include any 
outstanding records dated since May 1996 
from all facilities, and from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary addresses 
and authorizations, should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded a VA 
psychiatric examination.  The veteran's 
entire claims folder, to include a 
complete copy of this REMAND, must be 
furnished to and reviewed by the 
examiner.  All tests and studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render a multi-axial 
diagnosis, to include should provision of 
a Global Assessment of Functioning (GAF) 
score.  If more than one Axis I diagnosis 
is rendered, the examiner should indicate 
the relationship, if any, between each 
such disorder diagnosed and the veteran's 
PTSD; he should also indicate the 
percentage of the veteran's GAF score 
that represents impairment attributable 
to PTSD.  All examination findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim of 
entitlement to an increased evaluation 
for PTSD, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




